Name: Commission Regulation (EEC) No 1688/78 of 18 July 1978 on the classification of goods falling within subheading 21.07 G I a) 2 cc) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 7. 78 Official Journal of the European Communities No L 194/5 COMMISSION REGULATION (EEC) No 1688/78 of 18 July 1978 on the classification of goods falling within subheading 21.07 G I a) 2 cc) of the Common Customs Tariff Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (*), as last amended by Regu ­ lation (EEC) No 280/77 (2), and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions must be laid down concerning the tariff classification of a product called 'Emping melindjo' which is obtained from the kernels of the fruit of the plant Gnetum gnemon L. that are boiled or grilled (cooked) to remove the rind and then crushed flat and dried in the sun, and which has a starch content of about 50 % by weight ; Whereas heading No 21.07 of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 of 28 June 1 968 (3), as last amended by Regula ­ tion (EEC) No 1000/78 (4), refers to 'Food preparations not elsewhere specified or included' ; Whereas the uncooked fruit kernels of Gnetum gnemon L. must be regarded as a product falling within heading No 12.08 of the Common Customs Tariff ; Whereas the structure of the starch contained in the product is modified by the cooking so that the starch becomes soluble ; whereas the product must therefore be classified in heading No 21.07 as a food prepara ­ tion not elsewhere specified or included ; Whereas, within heading No 21.07, subheading 21.07 G I a) 2 cc) must be chosen for the product in ques ­ tion ; Article 1 The product called 'Emping melindjo', which is obtained from the kernels of the fruit of the plant Gnetum gnemon L. that are boiled or grilled (cooked) to remove the rind and then crushed flat and dried in the sun, and which has a starch content of about 50 % by weight, shall be classified in the following subheading of the Common Customs Tariff : '21.07 Food preparations not elsewhere specified or included : G. Other : I. Containing no milkfats or containing less than 1.5 % by weight of such fats : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) : 2. Containing by weight of starch : cc) 45 % or more.' Article 2 This Regulation shall enter into force on the 21st day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1978 . For the Commission Ã tienne DAVIGNON Member of the Commission ( ») OJ No L 14, 21 . 1 . 1969, p. 1 . (2) OJ No L 40, 11 . 2. 1977, p . 1 . (3 ) OJ No L 172, 22. 7 . 1968, p. 1 . (") OJ No L 130, 18 . 5. 1978, p . 7.